Citation Nr: 0935240	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-28 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1959 to November 
1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied 
the Veteran's request to reopen his previously denied claim 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
a back disability due to spinal surgery in March 1989 at the 
Charleston, South Carolina VA Medical Center, as the Veteran 
had not submitted new and material evidence. 

In January 2008, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of 
that hearing has been associated with his claims folder. 

The Veteran testified before the undersigned at a December 
2008 hearing at the RO (Travel Board hearing), and a 
transcript of that hearing has been associated with his 
claims folder.

In April 2009, the Board found that new and material evidence 
had been received to reopen the previously denied claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
back disability. The Board also remanded the matter for 
further development at that time.


FINDING OF FACT

The Veteran's arachnoiditis and lumbar degenerative disc 
disease were not 
caused by any VA hospital care or treatment relating to his 
March 1989 back surgery.



CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A § 1151 for a back disability have not been met.  38 
U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  
In a letter dated in July 2009, the RO notified the Veteran 
of the evidence needed to substantiate his claim for 
entitlement under 38 U.S.C.A. § 1151.  The timing deficiency 
with regard to this letter was cured by readjudication of the 
claim in an August 2009 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The July 2009 letter did not inform the Veteran of the 
information or evidence not of record that VA would seek to 
provide and that he was expected to provide.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  The Veteran, however, received 
notice of this information in a July 2007 statement of the 
case.  Such a post-decisional document could not serve to 
provide legally compliant VCAA notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It should, 
however, have served to put the Veteran on notice as to what 
was required.  He had years after the notice to submit 
additional evidence and argument.

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Dunlap v.  Nicholson, 21 Vet. App. 112, 118 
(2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective and (2) how the lack of notice and evidence was 
prejudicial or affected the essential fairness of the 
adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful).  No such showing of prejudice has been made here.  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the July 2009 letter.  The timing deficiency 
with regard to this letter was cured by readjudication of the 
claim in the August 2009 supplemental statement of the case.  
Mayfield, 499 F.3d at 1317.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
VA treatment records and private medical records.  In 
addition, the Veteran was afforded a VA examination as to the 
dispositive issue in this case, i.e., whether there was a 
relationship between VA treatment and his back disability. 

In an August 2009 brief, the Veteran's representative 
advanced a number of arguments as to why the examination was 
inadequate.  The first contention was that the VA examiner's 
negative opinion with regard to whether negligence occurred 
was in stark contrast to a finding associated with the 
Veteran's claim under the Federal Tort Claims Act and that he 
failed to explain this contrast.  The Veteran's 
representative also alleged that the VA examiner failed to 
assess the neurological element of the Veteran's disorder.  
Furthermore, it was contended that no rationale was provided 
to support the examiner's overall conclusion.

As discussed below, the VA examiner reviewed all the evidence 
of record, including that concerning the Veteran's tort claim 
and each of his surgeries, and he provided a detailed 
explanation as to the reasoning behind his opinion.  His 
reasoning and opinion applied to the Veteran's overall 
disability, including its neurological element, and his 
conclusion was the product of a review of medical records, 
the claims folder, and the Veteran's reports.  Hence, the 
examination is adequate.   
 
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for compensation under 38 U.S.C.A. 
§ 1151 for a back disability is thus ready to be considered 
on the merits.



Analysis

The Veteran filed his petition to reopen his claim for 
compensation under the provisions of 38 U.S.C.A § 1151 in 
November 2006.  Because the claim was filed after October 1, 
1997, the version of 38 U.S.C.A § 1151 in effect prior to 
October 1, 1997, requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination, is not applicable.  
See VAOPGCPREC 40-97 (1997).  

The version of 38 U.S.C.A. § 1151 applicable to claims filed 
on or after October 1, 1997 provides that compensation shall 
be awarded for a qualifying additional disability or a 
qualifying death of a Veteran in the same manner as if such 
additional disability or death were service-connected.  A 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the Veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran 
under any law administered by the Secretary, either by a VA 
(Department) employee or in a Department facility as defined 
in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the 
disability or death was (a) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or (b) 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

The implementing regulation applicable to 1151 claims 
received on or after October 1, 1997 is 38 C.F.R. § 3.361, 
which provides that, in order to determine whether a Veteran 
has an additional disability, VA compares the Veteran's 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the Veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death as 
explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (2) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will 
consider whether the health care provider substantially 
complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Id.

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  38 
C.F.R. 
§ 17.32(c).  In addition, signature consent is required for 
all diagnostic and therapeutic treatments or procedures that: 
(i) require the use of sedation; (ii) require anesthesia or 
narcotic analgesia; (iii) are considered to produce 
significant discomfort to the patient; (iv) have a 
significant risk of complication or morbidity; (v) require 
injections of any substance into a joint space or body 
cavity; or (vi) involve testing for Human Immunodeficiency 
Virus (HIV).  The informed consent process, including signed 
consent form, must be appropriately documented in the medical 
record.  38 C.F.R. § 17.32(d).
Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In his written statements and hearing testimony before the 
DRO and the Board, the Veteran has contended that there is a 
relationship between his March 1989 back surgery and his 
current back disabilities, diagnosed as arachnoiditis and 
lumbar degenerative disc disease, with associated chronic 
back pain and neurological deficiencies.  Specifically, he 
has argued that the placement of an improper screw fixation 
plate in his lower back resulted in screws impinging upon the 
S-1 nerve root, causing neurological impairment and chronic 
back pain.

A March 1989 VA consent form signed by the Veteran indicates 
that he consented to undergo a lumbar decompression 
laminectomy, repeat fusion with instrumentation with plates 
and screws, and an iliac bone graft.  The operation was 
described in layman's language and the nature and purpose of 
the operation, possible alternative methods of treatment, the 
risks involved, and the possibility of complications were 
fully explained to the Veteran.

A March 1989 VA operation report indicated preoperative and 
postoperative diagnoses of grade 2 spondylolisthesis L4 on 
L5, central spinal stenosis lumbar level, lateral recess 
stenosis L3, L4, and L5 levels, and retrolisthesis three on 
four lumbar levels.  The surgical procedure involved, in 
pertinent part, a wide decompression L3 to L5 and placement 
of an interpedicular plate and screws on the L3 to S1 level 
with fluoroscopic control.  The plates and screws were 
applied in a routine fashion.  The report notes that the 
Veteran tolerated the entire procedure well and that he was 
taken to the recovery room awake, alert, breathing on his 
own, and neurovascularly intact.    

An April 1989 VA discharge summary indicates that the Veteran 
was discharged on March 6, 1989 with diagnoses of, among 
other things, degenerative spondylolisthesis L4/L5 and lumbar 
stenosis L4/L5.  The Veteran had a history of 
spondylolisthesis and fusion and decompression at L4/L5 were 
done in 1986.  Prior to the March 1989 surgery, he had 
developed a pattern of neurogenic claudication, and severe 
pain in both buttocks, legs, and back.  X-rays showed a 
spondylolisthesis at L4/L5, a retrolisthesis, and instability 
of the L4/L5 segment.  CT-scan showed compression upon the 
thecal sac anteriorly and posteriorly to L4/L5 level as well 
as a small disc bulge at L3/L4.  Such findings were 
consistent with spinal stenosis and degenerative 
spondylolisthesis.  

The April 1989 VA discharge summary noted that the Veteran 
underwent surgery on March 7, 1989 which included in situ 
fusion, a lumbar decompression at the L4/L5 area, and pedicle 
screw fixation with an eight hole plate.  Postoperatively, he 
had good strength in his lower extremities and no sensory 
changes.  Two days after his surgery, the Veteran continued 
to do well and had no complaints.  A pre-discharge 
neurological examination revealed normal motor strength 
bilaterally (5/5), negative Babinsky, no clonus, and 
symmetrical deep tendon reflexes throughout except for the 
left Achilles tendon.  Reflex was markedly decreased, there 
was a mild decrease in sensation subjectively at the L4/L5 
dermatome, and the right lower extremity was with normal 
sensation.  

A March 1989 post-discharge VA orthopedics progress note 
reveals that the Veteran did not complain of back pain but 
did note decreased sensation in both lower extremities from 
approximately the groin downward as well as increased calf 
pain bilaterally upon walking, which he said became worse at 
the time of the operation and had awakened him at night prior 
to the operation.  He also complained of lower extremity 
weakness.  Examination revealed that lower extremity muscle 
strength was 4/5 upon flexion and extension of the legs at 
the knees and dorsiflexion of the feet.  Patellar reflexes 
were normal (2+) bilaterally and there was diffuse decreased 
sensitivity to pinprick not clearly distributed with any 
dermatome.  The Veteran was diagnosed with, among other 
things, non anatomic decreased sensation.

April 1989 VA orthopedics progress notes indicate that the 
Veteran complained of burning in his feet which was worse at 
night.  He was diagnosed with possible far out syndrome or S1 
nerve root inflammation/foraminal impingement bilaterally.    

A May 1989 VA discharge summary indicated a diagnosis of, 
among other things, status post lumbar fusion with internal 
fixation (pedicle screw) with subsequent impingement of the 
S1 nerve root.  The discharge summary noted that the March 
1989 surgery resulted in marked improvement of the Veteran's 
low back pain, partial recovery of sensory deficit, and 
unchanged basic motor weakness.  He had complained of a 
burning pain on the plantar aspect of both feet in the S1 
nerve distribution and X-rays revealed the possibility of S1 
nerve root irritation from the 2 distal most screws in the 
sacrum.  As a result, he underwent surgery on April 19, 1989 
which involved removal of the distal most screws in the 
sacrum.  The procedure was without complications and the 
Veteran was discharged on April 27, 1989.

The Veteran's medical records reveal that he has continued to 
experience chronic low back pain and neurological impairment 
of his lower extremities since the March 1989 surgery.  He 
experienced a nonfusion and had a replacement of the plates 
with placement of a bone stimulator at L3-4 in 1991 and 
required 3 further surgeries due to infection.  He has been 
currently diagnosed as having arachnoiditis and lumbar 
degenerative disc disease, as indicated by Dr. Wilkins' 
November 2006 letter and a June 2009 VA examination report.

With regard to whether the March 1989 back surgery caused the 
Veteran's current back disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault , there is conflicting evidence.  The Board, 
therefore, must weigh the credibility and probative value of 
this evidence and must account for the evidence it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim. See Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994). 

An August 1992 letter from District Counsel of the RO 
indicates that the Veteran was awarded $20,000 under the 
Federal Tort Claims Act as a result of the March 7, 1989 
surgery where there was a negligent placement of the pedicle 
screw fixation plate and the use of a ten screw hole plate 
rather than an eight hole fixation plate.  This allowed the 
distal two screws to impinge on the S1 nerve roots and caused 
unbearable pain in the Veteran's lower back and right leg and 
disabled him to the point that he was unable to work.

Dr. Wilkins' November 2006 letter stated that the Veteran was 
under his care for chronic back pain and that although the 
Veteran did have a nonunion and underwent additional surgery 
which could have attributed to his current condition of 
arachnoiditis and chronic back pain and did increase his 
level of disability, a review of his care revealed no 
evidence of any negligence.  This opinion was based on the 
fact that the Veteran's current condition was a known 
possible negative outcome of the back procedure.

The June 2009 VA examination report includes an opinion that 
based upon a review of the Veteran's medical records and the 
claims file, including the August 1992 letter from District 
Counsel of the RO, there was no evidence of carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of the surgeon who performed the surgeries.  This 
opinion was based on the fact that sometimes there is a 
nonunion of a fusion and that in some cases spinal nerves do 
get irritated or inflamed or arachnoiditis can be caused by 
spinal surgery.  The likelihood was that even had these 
complications not taken place, the Veteran would have had a 
progressive downhill course as evidenced by the fact that he 
required surgery in 1986 at 1 level and in 1989 at 3 levels.  
Therefore, the examiner who conducted the June 2009 VA 
examination concluded that although the Veteran's condition 
had certainly worsened since 1989, this was not necessarily 
due to anything that happened intraoperatively and not due to 
negligence on the part of the operating surgeons.

Dr. Wilkins and the VA examiner explained the reasons for 
their opinions and they are consistent with the evidence of 
record.  Therefore, these opinions are entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of 
a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  

As the weight of the evidence indicates that the Veteran's 
current back disability was not caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault associated with the March 1989 back surgery and 
that it was not an unforeseeable risk of such surgery, 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
back disability is not warranted.  38 U.S.C.A. § 1151, 
5107(b); 38 C.F.R. § 3.361.

In the August 2009 brief, the Veteran's representative 
alleged that prior to his back surgery, the Veteran signed a 
consent form for a laminectomy and not a spinal 
stabilization.  Therefore, he was not made aware of the 
possible side effects of the surgery nor did he consent to 
them.  However, as discussed above, the March 1989 VA consent 
form signed by the Veteran indicates that he consented to 
undergo not only a lumbar decompression laminectomy, but also 
a repeat fusion with instrumentation involving plates and 
screws as well as an iliac bone graft.  The nature and 
purpose of the operation, the risks involved, and the 
possibility of complications were fully explained to him.  
Thus, the requirements of 38 C.F.R. § 17.32 were complied 
with and entitlement to compensation under 38 U.S.C.A. § 1151 
is not warranted on the basis of a lack of informed consent.  
38 C.F.R. §§ 3.361(d)(1), 17.32.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
entitlement to compensation under the provisions of 38 
U.S.C.A. 
§ 1151 for a back disability must be denied.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-
57.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a back disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


